PER CURIAM
On consideration of the certified order of the Court of Appeals of Maryland disbarring respondent from the practice of law in that jurisdiction, this court's April 25, 2018, order that lifted a previously imposed stay of the proceedings and directed respondent to show cause why reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent filed the required D.C. Bar R. XI § 14 (g) affidavit on January 24, 2017, but failed to file a response to this court's order to show cause, it is
ORDERED that Claire L.K.K. Ogilvie is hereby disbarred from the practice of law in the District of Columbia nunc pro tunc to January 24, 2017. See In re Sibley , 990 A.2d 483 (D.C. 2010), and In re Fuller , 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate).